DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/30/2021 has been entered.
 	Claims 1, 11, 14, and 22 have been amended.
	Claims 4-5 have been cancelled.

Response to Arguments
	The claim objections have been withdrawn in view of applicant’s amendment and Examiner’s Amendment.  
	The Scholl/Moramarco rejection has been withdrawn in view of applicant’s amendment.
	The Restrictions Requirement on 10/26/2021 has been withdrawn in view of applicant’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence Ginsburg on 12/30/2021.
The application has been amended as follows: 
	In independent claim 1, line 6, delete “providing a” and replace with --is adapted to provide--.
	In independent claim 1, line 7, delete “the user’s foot” and replace with --a user’s foot--.
	In independent claim 1, line 12, delete “the unique” and replace with --a unique--.
	Independent claim 1, line 21, delete “the five” and replace with --five--.
	In independent claim 1, line 22, delete “the foot” and replace with --the user’s foot--.
	In claim 10, line 1, delete “the thickness” and replace with --a thickness--.
	In independent claim 11, line 9, delete “providing a cushioning for the foot” and replace with --is adapted to provide cushioning for a user’s foot--.
	In independent claim 11, line 15, delete “directly affixed” and replace with --adapted to directly affix--.
	Independent claim 11, line 20, delete “the five” and replace with --five--.
	In independent claim 11, line 21, delete “the foot” and replace with --the user’s foot--.
	In independent claim 11, line 22, delete “a foot of a user” and replace with --the user’s foot--.

In independent claim 11, line 29, delete “the foot” and replace with --the user’s foot--.
In claim 12, line 1, delete “the foot” and replace with --the first foot--.
In claim 13, line 1, delete “the foot” and replace with --the second foot--.
In independent claim 14, lines 10-11, delete “providing a cushioning for the foot” and replace with --is adapted to provide cushioning for a user’s foot--.
In independent claim 14, line 26, delete “the foot” and replace with --the user’s foot--.
In independent claim 14, line 15-16, delete “directly affixed” and replace with --adapted to directly affix--.
	Independent claim 14, line 25, delete “the five” and replace with --five--.
In independent claim 22, lines 9-10, delete “providing a cushioning for the foot” and replace with --is adapted to provide cushioning for a user’s foot--.
In independent claim 22, line 14-15, delete “directly affixed” and replace with --adapted to directly affix--.
	Independent claim 22, line 20, delete “the five” and replace with --five--.
In independent claim 22, line 21, delete “the foot” and replace with --the user’s foot--.

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11, 14, and 22, the art of record when considered alone or in combination neither anticipates nor renders obvious a foot prosthetic and a method 
Regarding dependent claims 2-3, 6-10, 12-13, and 15-21, they are allowed due to their dependencies on respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786